Order entered August 2, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00841-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                        JESUS ALBERTO VILLEGAS, JR., Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. WX13-90003

                                            ORDER
        On June 24, 2013, this Court ordered the court reporter to file the reporter’s record of the

proceedings related to appellee’s application for writ of habeas corpus by July 17, 2013. To

date, we have not received the reporter’s record. We now have before us the State’s August 1,

2013 motion to extend time to file its brief because the reporter’s record has not been filed. We

GRANT the State’s motion as follows:



       We ORDER Lisabeth Kellett, official court reporter of the 203rd Judicial District Court,

to file the reporter’s record of the habeas corpus proceedings by AUGUST 16, 2013.

       We ORDER the State to file its brief by SEPTEMBER 4, 2013. We ORDER appellee

to file his brief by SEPTEMBER 23, 2013.
           The appeal remains set for submission on October 4, 2013.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Lisabeth Kellett, Official Court Reporter, 203rd Judicial District Court; and to counsel for all

parties.


                                                      /s/    MICHAEL J. O’NEILL
                                                             PRESIDING JUSTICE